NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-OCT-2020
                                            09:58 AM
                                            Dkt. 26 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     HIGHMARK CAPITAL LLC and THE ASSOCIATION OF UNIT OWNERS
             OF HALE MALUNIU, Plaintiffs-Appellees, v.
       LOUISIANA-PACIFIC CORPORATION, Defendant-Appellant,
         and COULTER CONSTRUCTION INC.; CLIFFORD PLANNING
    AND ARCHITECTURE LLC; KAI HAWAI#I STRUCTURAL AND FORENSIC
                 ENGINEERS; DOES 1-100, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 19-1-0888-06)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
       (By: Ginoza, Chief Judge, Chan and Wadsworth, JJ.)
          Upon consideration of the "Stipulation for Dismissal
Pursuant to Rule 42(b) of the Hawaii Rules of Appellate
Procedure" (Stipulation), filed August 7, 2020, by Defendant-
Appellant Louisiana-Pacific Corporation, the papers in support,
and the record, it appears that (1) the appeal has not been
docketed; (2) pursuant to Hawai#i Rules of Appellate Procedure
(HRAP) Rule 42(b), the parties appearing in the appeal stipulate
to dismiss the appeal with prejudice and bear their own costs and
attorneys' fees; (3) the Stipulation is dated and signed by
counsel for all parties appearing in the appeal; and (4) because
the appeal has not been docketed, dismissal is authorized by HRAP
Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved under HRAP Rule 42(a), and the appeal is dismissed with
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

prejudice.   The parties shall bear their own attorneys' fees and
costs on appeal.
          DATED:   Honolulu, Hawai#i, October 14, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2